Appeal from
D. C. N. D. Tex. [Probable jurisdiction noted, ante, p. 904.] Motion of appellee Pate for enlargement of time for oral argument granted, and an additional 10 minutes allotted to appellees.to»be divided equally between counsel for appellee Pate and counsel for appellee Wischkaemper. An additional 10 minütes for oral argument allotted to counsel for appellants. Pursúant to further motion of appellee Pate, total time allotted to appellees for.oral argument is divided equally between counsel for appellee Pate and counsellor appellee Wisch-kaemper so that each will have 20 minutes.